TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 23, 2016



                                      NO. 03-14-00519-CV


                                 John Thomas Aiken, Appellant

                                                 v.

                                 Angelique S. Naylor, Appellee




            APPEAL FROM 250TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, FIELD, AND SHANNON*
            AFFIRMED IN PART; REVERSED AND REMANDED IN PART –
                       OPINION BY JUSTICE SHANNON




This is an appeal from the judgment signed by the district court on August 14, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the district court’s judgment. We reverse that part of the judgment providing that Aiken take

nothing by his claims for damages for violation of the Texas Property Code and the Texas Debt

Practices Act and for money had and received and unjust enrichment and those causes are

remanded to the district court; in all other respects the judgment is affirmed. Each party shall

pay the costs relating of the appeal incurred by that party, both in this Court and the court below.



* Before Bob E. Shannon, Chief Justice (retired), Third Court of Appeals, sitting by assignment.
See Tex. Gov’t Code § 74.003(b).